UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6516


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAKIA HEATH KELLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge.    (5:10-cr-00015-GEC-RSB-2; 5:13-cv-80612-GEC-
RSB)


Submitted:   August 31, 2015             Decided:     September 15, 2015


Before KING and    SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nakia Heath Keller, Appellant Pro Se.    Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia; Timothy J. Heaphy, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia; Stephen John Pfleger, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nakia Heath Keller seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend that

decision.        The     orders    are    not      appealable     unless    a     circuit

justice     or   judge    issues    a    certificate       of   appealability.           28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable   jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,     537   U.S.     322,   336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Keller has not made the requisite showing.                      Accordingly, we deny

Keller’s motions to add evidence, to place the case in abeyance,

and    to   amend   his    informal       and      supplemental     briefs,       deny    a



                                              2
certificate   of    appealability,        and   dismiss      the   appeal.      We

dispense   with     oral   argument   because         the    facts   and     legal

contentions   are   adequately   presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                      3